Citation Nr: 0804824	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
pain secondary to a service-connected low back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder to include as secondary to a service-
connected low back disorder, and if so, whether the 
reopened claim should be granted.  

3.  Entitlement to a disability rating in excess of 20 
percent a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 20 percent 
disability rating for a low back disability; denied service 
connection for a right ankle condition as new and material 
had not been submitted; and denied service connection for a 
bilateral hip disability. 

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.  

The issues of entitlement to service connection for bilateral 
hip disability and for a rating in excess of 20 percent for a 
low back disorder are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

At his June 2007 hearing the veteran raised the issue of 
entitlement to service connection for depression secondary to 
his service-connected low back disorder.  This issue is 
referred to the agency of original jurisdiction for 
appropriate development.  


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied 
entitlement to a right ankle condition.  The appellant did 
appeal that decision and it became final.

2.  Evidence received since the April 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right ankle disorder, 
is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
right ankle condition, either had its onset in service or 
preexisted service and was permanently worsened therein, or 
is secondary to his service-connected low back disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right ankle disorder 
to include as secondary to a service-connected low back 
disorder has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  A right ankle disorder was not incurred in or aggravated 
by active military service, nor is it secondary to a service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005, and March 2006; 
and a rating decision in September 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  To the extent 
that the veteran may not have received notice regarding 
entitlement to service connection on a secondary basis, he 
demonstrated an awareness of what was necessary to 
substantiate his claim by testifying that a doctor had 
indicated there was a link between his claimed right ankle 
condition and his service-connected back disorder and by his 
action to submit the pertinent records.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet., App. January 30, 2008).  Any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in a statement of the case issued in 
August 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Right ankle disorder

The veteran contends that his right ankle was hurt in a fall 
from a truck in service or, in the alternative, that his 
right ankle condition is a result of his altered gait due to 
his service-connected back disorder.  

An April 2001 rating decision the RO denied service 
connection for a right ankle condition on the basis that the 
condition neither occurred in nor was caused by service.  The 
veteran was notified of the decision and his appeal rights 
but did not appeal.  Therefore, the decision became final.  

Although in the previous denial it appears that VA did not 
consider whether service connection was warranted for a right 
ankle condition as secondary to a low back disorder, separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Robinson v. 
Mansfield, No. 04-1690, (U.S. Vet. App. January 29, 2008); 
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004).

The RO found that new and material evidence had been 
submitted on the issue of entitlement to service connection 
for a right ankle condition, reopened the claim and denied 
it.  However, the Board must initially determine whether the 
veteran has presented new and material evidence to reopen his 
claim.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
and consider whether new and material evidence has been 
submitted to reopen the claim.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2007).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered at the time of the prior denial in an 
April 2001 rating decision included service medical records 
from December 1969 through February 1970, the report of a VA 
examination in February 2001, VA outpatient treatment reports 
from July 2000 through October 2000, and a report from Staten 
Island University Hospital from October 1998 through January 
1999.  

The service medical records are negative for complaints, 
findings, or treatment of a right ankle condition.  The 
service medical records did not show the veteran suffered a 
fall from a truck but that he had suffered a fall in the 
shower and had complaints of back pain after the fall for 
which he sought treatment.  The records are negative for any 
complaints of a right ankle condition due to the fall in the 
shower.  At his discharge examination February 1970, the 
veteran denied any joint pain.  The clinical evaluation was 
normal for his lower extremities.  

The Staten Island University hospital report showed treatment 
for unrelated conditions.  

A MRI of the right ankle in July 2000 showed a finding that 
probably represented a cyst.  No tear of the tendons was 
noted and the report revealed no fracture or bony 
displacement.  The tibiatalor joint space was normal.  

At a February 2001 VA examination, the veteran reported that 
in basic training he was pushed off the back of a truck 
causing injury to his back and right ankle.  He complained of 
constant pain, difficulty getting up in the morning and 
walking, swelling, and clicking of his right ankle.  The 
final diagnosis was normal ligaments and tendons of the right 
ankle.  

Based on review of the above evidence the RO denied 
entitlement to service connection for a right ankle condition 
as this condition neither occurred in nor was caused by 
service.  The veteran was notified of the decision and his 
appeal rights by letter dated in April 2001.  He did not 
appeal, and therefore the decision became final.  

A VA examination was ordered in connection with the veteran's 
claim to reopen, received in May 2005.  At an August 2005 VA 
examination, the veteran reported that his right ankle had 
been painful over the past few years.  He felt that it was 
because his back was altering his gait.  He stated his ankle 
had given out in the past.  He related injuring his ankle on 
several occasions, but none recently.  An x-ray of the right 
ankle was normal.  The diagnosis was no evidence of ankle 
instability, with pain noted along the lateral anterior 
talofibular ligament of the right ankle joint.  There was no 
additional range of motion loss due to pain or after repeated 
use on the examination.  There appeared to be no functional 
limitation with standing, walking, or abnormal weightbearing.  
There was no effect on his occupation since he was retired.  
The examiner opined that it was not likely that the veteran's 
current ankle pain was at all related to his lower back 
condition.  

The veteran testified in June 2007 as to suffering an injury 
to his right ankle in service which was aggravated by his 
gait due to his service-connected back disorder.  He had 
first sought treatment for his right ankle about three years 
earlier.  He testified that at an appointment a month earlier 
his primary doctor had stated that his right ankle ache was 
probably due to his favoring one of his sides due to his back 
pain and had entered it in his medical record.    

VA outpatient treatment records for the period from January 
to December 2005 show complaints of right ankle pain.  
Additional VA outpatient treatment records from November 2003 
through June 2007 show complaints of right ankle pain.  

The Board has reviewed the evidence submitted subsequent to 
the April 2001 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The evidence received into the record since the April 2001 
decision that denied service connection for a right ankle 
condition includes testimony by the veteran as to an opinion 
expressed by his medical doctor and entered into his medical 
file regarding his right ankle condition being related to his 
back disorder.  In the Board's opinion, that evidence, 
presumed credible for this purpose, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a) (2007).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, and does raise a reasonable possibility of 
substantiating the claim.

Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108 
(West 2002).  The Board will proceed to evaluate the merits 
of the claim.  The appellant will not be prejudiced thereby, 
as he has been advised of the law and regulations pertaining 
to entitlement to service connection, and has been afforded 
an opportunity to present argument and evidence in support of 
his claim; moreover, the RO has considered the claim on the 
merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  With chronic disease shown as such in 
service (or within a pertinent presumption period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b) (2007).

Establishing service connection on a secondary basis requires 
medical evidence sufficient to show: (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Black v. Brown, 10 Vet. App. 279 (1997); 38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

After review of the entire evidence of record, the Board 
finds that entitlement to service connection for a right 
ankle disorder, to include as secondary to a service-
connected low back disorder, is not warranted.

The veteran's service medical records are negative for any 
findings, complaints, or diagnosis of a right ankle disorder.  
Thus, a chronic right ankle disorder is not shown in service.

Although a finding of a possible cyst was shown by a MRI in 
July 2000, the medical evidence does not indicate that the 
possible cyst was due to the veteran's service.  On VA 
examination in February 2001, a right ankle disorder was not 
diagnosed.  The final diagnosis was normal ligaments and 
tendons of the right ankle.  

VA medical records show complaints of right ankle pain.  
These medical records, however, do not provide a competent 
link between the veteran's claimed right ankle condition and 
service or a service-connected disability.  

The veteran testified in June 2007 that his right ankle had 
been injured in service and had hurt since that time.  He 
further testified that more recently it had hurt more and he 
first received treatment approximately three years earlier.  
In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Although the veteran testified that his private medical 
doctor at an appointment in May 2007 had stated there was a 
relationship between his service-connected low back disorder 
and his right ankle disorder which had been entered into his 
medical record, this was not corroborated by objective 
evidence shown in the VA outpatient treatment records.  There 
is no competent medical opinion of record relating the 
veteran's right ankle condition to his service or to any 
service-connected disability.

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed disability.  
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His statements therefore are not competent medical evidence 
of a nexus (that is, a causal link) between a claimed right 
ankle disorder and active service or a service-connected 
disorder. 

The Board finds that the August 2005 VA medical report and 
opinion is of the greatest probative value.  The VA examiner 
reviewed the entire claims folder, to include service medical 
records and post-service treatment records; examined the 
veteran; and fully discussed the evidence.  The examiner 
opined that it was not likely that the veteran's right ankle 
pain was related to his lower back condition.  It appears 
that the VA examiner's opinion was based on review of the 
claims file and application of sound medical judgment.  
Therefore, the Board finds that opinion to be the most 
persuasive evidence.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  However, in this case, the medical evidence 
does not render plausible a claim that the complaints of pain 
in the right ankle constitute a medical disability.  There is 
no competent medical evidence of a current diagnosis of a 
right ankle disorder.  At the February 2001 VA examination a 
diagnosis of a right ankle disorder was not shown.  At the 
August 2005 VA examination, pain was noted along the lateral 
anterior talofibular ligament of the right ankle joint, 
however no diagnosis of a right ankle disorder was provided.  
A diagnosis of a possible cyst is not evidence of a diagnosis 
of a current disability  In the absence of proof of a present 
disability there can be no valid claim on a direct or 
secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Based upon the foregoing, the Board finds that there is no 
competent medical evidence that the appellant currently has a 
right ankle disorder which has been linked to service or to a 
service-connected disability.  Although the veteran complains 
of pain of the right ankle, there is no probative, competent 
medical evidence of record of a current diagnosis of a 
medical disability.  Furthermore, there is no medical 
evidence linking the veteran's claimed right ankle disorder 
with a service-connected disorder.  The August 2005 VA 
examiner opined that it was not likely that the veteran's 
current ankle pain was at all related to his low back 
disorder.  No probative, competent medical evidence exists of 
a relationship between pain in the right ankle and any 
continuity of symptomatology asserted by the appellant.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

Lacking a current medical diagnosis of a right ankle disorder 
which can be linked to service or to a service-connected 
disability, service connection for a right ankle disorder 
must be denied.  The Board finds that the preponderance of 
the evidence is against the claim for service-connection for 
a right ankle disorder on a direct basis or as secondary to 
the service-connected low back disorder, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appellant having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right ankle disorder, the appeal is granted to that extent 
only.

Entitlement to service connection for a right ankle disorder, 
to include as secondary to a service-connected low back 
disability, is denied.


REMAND

Further development is needed prior to appellate review on 
the issues of entitlement to service connection for a 
bilateral hip disability and for an increased rating for a 
service-connected low back disability.  

The veteran testified at his hearing in June 2007 as to the 
symptoms of his low back disorder and the effect on his daily 
activities.  He claimed that his back condition was more 
limiting than just restricting his ability to tie his shoes 
as noted in the prior report of a VA examination in August 
2005.  He claimed that when pressing on a car brake, he got 
shooting pains from his leg into his back.  He stated that he 
had flare-ups and incapacitating episodes when the pain was 
so severe that he felt that he was not stable to get out of 
bed and so remained in bed.  In a VA outpatient treatment 
record in May 2007, the veteran complained of exacerbation of 
chronic low back pain.  The physician noted that the veteran 
had worsening of chronic low back pain which was more likely 
related than not to the initial injury to his low back area 
while in the service.  Clinical findings as to range of 
motion were not provided.  

While the veteran's August 2005 VA examination is not unduly 
stale, the evidence does indicate that the veteran's back 
disability has worsened.  Therefore, the Board finds that a 
VA spine examination should be conducted based on the 
veteran's testimony and the May 2007 outpatient treatment 
record showing that the veteran's low back disorder had 
worsened.  The Board is unable to make an accurate assessment 
of the veteran's current chronic condition on the basis of 
the evidence of record, and the veteran should therefore be 
afforded an additional examination.  Green v. Derwinski, 
1 Vet. App. 121 (1991) (duty to assist may include the 
conduct of a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one).  

In addition, the veteran seeks service connection for 
bilateral hip disability, to include as secondary to a 
service-connected low back disability.  Service connection 
may be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  In addition, service connection may be granted on a 
secondary basis where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability.  In such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b) (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran complains of bilateral hip pain due to his low 
back disability.  At a VA examination in August 2005, x-rays 
revealed mild degenerative bilateral hip arthritis.  The 
examiner opined that the bilateral hip pain was less likely 
than not related to a claimed injury in service.  No medical 
opinion was provided, however, as to whether the bilateral 
hip disability is due to or the result of a service-connected 
disease or injury or whether the bilateral hip disability is 
aggravated by the service-connected low back disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the Board 
finds that an additional examination and medical opinion is 
needed to adjudicate the claim.  38 C.F.R. § 3.159(c)(4) 
(2007).

Further, recently additional guidance was provided with 
respect to notice requirement for increased rating claims.  
Specifically, VA must notify the claimant of the following in 
an increased rating claim:

(1) the claimant must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life; 

(2) if the Diagnostic Code under 
which the claimant is rated contains 
criteria necessary for entitlement 
to a higher disability rating that 
would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of 
the disability and the effect of 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test 
result), the Secretary must provide 
at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified 
that, should an increase in 
disability be found, a disability 
rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range 
in severity of a particular 
disability from zero percent to as 
much as 100 percent (depending on 
the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life; and 

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to 
obtain) that are relevant to 
establishing entitlement to 
increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any 
other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the 
disability.

38 U.S.C. § 5103(a) (West Supp. 2007); Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The Board notes that the veteran's service-connected low back 
disorder includes disc desiccation and disc herniation.  The 
veteran has complained of incapacitating episodes due to back 
pain and the VA examiner in August 2005 attributed much of 
the veteran's pain secondary to his degenerative disc 
disease.  A notification letter was previously issued.  
However, it does not appear that the diagnostic criteria 
relating to incapacitating episodes due to intervertebral 
disc syndrome have been provided.  As the claim is being 
remanded, the RO should ensure that the veteran has received 
compliant notice,

Accordingly, the case is REMANDED for the following action:

1.  Prior to any further adjudication of 
the claim for an increased rating for a 
low back disability, send the veteran 
another notification letter consistent 
with 38 U.S.C.A. § 5103(a), to include 
informing the veteran of the appropriate 
diagnostic criteria.  The letter must 
include an explanation of the requirements 
to substantiate the veteran's claim for an 
increased rating as recently outlined in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. 
Vet. App. Jan. 30, 2008).

2.  Schedule the veteran for a VA spine 
examination.  The claims folder must be 
made available to the examiner for review 
and the examination report should note 
that review.  All indicated tests and 
studies, including range of motion 
testing, should be performed.  All 
manifestations, orthopedic and 
neurological, of the low back disability 
should be described in detail.  The 
examiner should provide an opinion whether 
pain due to the service-connected low back 
disorder could significantly limit 
functional ability during flare-ups or 
with extended use.  The examiner should 
provide a statement regarding any 
additional function loss due to pain on 
use and should express that additional 
limitation in terms of degrees of 
limitation of motion.  The examiner is 
also requested to indicate whether there 
is any weakened movement, excess movement, 
excess fatigability, or incoordination 
that could be attributed to the service-
connected disorder.

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
bilateral hip disability.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should note that review.  Based on 
a review of the veteran's records and 
medical principles, the examiner should 
provide an opinion for each current 
bilateral hip disorder shown, as to 
whether it is at least as likely as not 
(50 percent or greater probability) (a) 
proximately due to or the result of his 
service-connected low back disorder; or 
(b) aggravated (permanently increased in 
severity) by his service-connected low 
back disorder.  Temporary and intermittent 
flare-ups of any condition would not 
constitute aggravation, unless the 
underlying condition is considered to have 
increased in severity.  

4.  Then, readjudicate the issues on 
appeal.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


